Citation Nr: 0815382	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1959 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma 
which denied the veteran's claim of entitlement to service 
connection for a right knee disability.

Issue not on appeal

In a March 2006 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a back injury.  
The veteran filed a Notice of Disagreement (NOD) in April 
2006.  In August 2006, a Statement of the Case (SOC) was 
issued.  To the Board's knowledge, neither the veteran nor 
his representative has filed a substantive appeal regarding 
the back claim.  Therefore, the matter of entitlement to 
service connection for a back injury is not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran has a currently diagnosed right knee 
disability.




CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a right knee 
disability, which he claims resulted from an "injury 
sustained while at Fort Lewis, Washington in 1959 or 1960."  
See  the veteran's statement, January 2005.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated March 2005: "an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service causing the 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 VCAA letter.  Specifically, the letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
The veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the veteran that VA would 
make reasonable efforts to request such records.

The March 2005 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The VCAA letter specifically requested: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed right 
knee condition.  The veteran's claim of entitlement to 
service connection was denied based on Hickson element (1). 
 As explained above, the veteran received proper VCAA notice 
as to his obligations, and those of VA, with respect to those 
crucial elements.  

Because the Board is denying the veteran's claim, elements 
(4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's service medical records, the veteran's 
statements, and VA medical records.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case, however, 
because there is of record no competent medical diagnosis of 
a right knee disorder.  The veteran's VA treatment records 
contain no diagnosis of a right knee condition, nor has the 
veteran submitted any other evidence indicating a current 
diagnosis of such condition.  Under such circumstances, an 
examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no competent medical evidence of a 
current diagnosis of a right knee condition.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, which 
submitted a brief to the Board on his behalf in April 2008.  
In his April 2006 substantive appeal [VA Form 9], the veteran 
declined the option of testifying at a personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The veteran is seeking entitlement to service connection for 
a right knee disability. 
The evidence of record is pertinently negative for any such 
diagnosis.  The veteran's identified VA medical records have 
been obtained by VA and are pertinently negative for 
treatment of any right knee condition.  Further, there is no 
indication that there exists any other private treatment 
record, identified to VA, and which have not been obtained.   

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Hickson and Rabideau, supra.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

To the extent that the veteran and his representative contend 
that the veteran has a right knee disability, it is now well 
established that as lay persons without medical training they 
are not competent to comment on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran and his representative are not 
competent medical evidence and do not serve to establish a 
medical diagnosis.  

The Board does not have any reason to doubt that the veteran 
may experience knee pain.  However, symptoms such as pain 
alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  

In the absence of any diagnosed right knee disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disability, as Hickson element (1) has not been 
met.  The benefits sought on appeal are accordingly denied.

Additional comment

The veteran has consistently maintained that his current knee 
pain is the result of an in-service injury.  

The veteran's service medical records document complaints of 
right knee pain made by the veteran in connection with his 
June 1959 entrance examination.  It appears that in the April 
2008 Informal Hearing Presentation, the veteran's 
representative is  attempting to present another theory of 
entitlement, based on aggravation of a pre-existing 
condition.

Whatever the theory of entitlement, the veteran's claim fails 
in the absence of a currently diagnosed right knee 
disability.


ORDER

Entitlement to service connection for right knee disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


